             Case 2:21-cv-03786-FLA-JC Document 22 Filed 06/11/21 Page 1 of 3 Page ID #:271



                  1 ELAINE K. KIM (SBN 242066)
                     ekk@msk.com
                  2 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  3 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  4 Facsimile: (310) 312-3100
                  5 Attorneys for Defendants Sony Pictures
                    Entertainment Inc., Sony Pictures Television
                  6 Inc., NBCUniversal Media, LLC, and Kripke
                    Enterprises
                  7
                  8                           UNITED STATES DISTRICT COURT
                  9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 10
                 11 BRYAN ZACK MASON,                          CASE NO. 2:21-cv-03786-FLA (JCx)
                 12              Plaintiff,                    Honorable Fernando L. Aenlle-Rocha
                 13        v.                                  Honorable Jacqueline Chooljian
                 14 SONY PICTURES                              DEFENDANTS’ CORPORATE
                    ENTERTAINMENT INC., SONY                   DISCLOSURES AND NOTICE OF
                 15 PICTURES TELEVISION INC.,                  INTERESTED PARTIES
                    NBCUNIVERSAL MEDIA, LLC,
                 16 AND KRIPKE ENTERPRISES,                    [FED. R. CIV. P. 7.1; L.R. 7.1.-1]
                 17              Defendants.
                                                               Date Filed: May 4, 2021
                 18                                            Trial Date: None
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
13167990.1/47852-00005
                          DEFENDANTS’ CORPORATE DISCLOSURES AND NOTICE OF INTERESTED PARTIES
             Case 2:21-cv-03786-FLA-JC Document 22 Filed 06/11/21 Page 2 of 3 Page ID #:272



                  1         TO THE COURT AND PLAINTIFF:
                  2         Pursuant to Federal Rule of Civil Procedure 7.1, Defendants Sony Pictures
                  3 Entertainment Inc., Sony Pictures Television Inc., NBCUniversal Media, LLC, and
                  4 Kripke Enterprises (collectively, “Defendants”) state as follows:
                  5         1.    Sony Pictures Entertainment Inc. states that its indirect parent
                  6               corporation is Sony Corporation. No other publicly held corporation
                  7               owns 10% or more of its stock.
                  8         2.    Sony Pictures Television Inc. states that its indirect parent corporation
                  9               is Sony Corporation. No other publicly held corporation owns 10% or
                 10               more of its stock.
                 11         3.    NBCUniversal Media, LLC states that its indirect, ultimate parent
                 12               corporation is Comcast Corporation. No other publicly held
                 13               corporation owns 10% or more of its stock.
                 14         4.    Kripke Enterprises states that it has no parent corporation, and no
                 15               publicly held corporation owns 10% or more of its stock.
                 16
                 17         Pursuant to Local Rule 7.1-1, the undersigned, counsel of record for
                 18 Defendants, certifies that the following listed parties may have a pecuniary interest
                 19 in the outcome of this case. These representations are made to enable the Court to
                 20 evaluate possible disqualification or recusal.
                 21         1.    Bryan Zack Mason (Plaintiff)
                 22         2.    Sony Pictures Entertainment Inc. (Defendant)
                 23         3.    Sony Pictures Television Inc. (Defendant)
                 24         4.    Sony Corporation (Indirect Parent of Sony Pictures Entertainment
                 25               Inc.)
                 26         5.    NBCUniversal Media, LLC (Defendant)
                 27         6.    Comcast Corporation (Indirect, Ultimate Parent of NBCUniversal
    Mitchell     28               Media, LLC)
  Silberberg &
   Knupp LLP
                                                               2
13167990.1/47852-00005
                           DEFENDANTS’ CORPORATE DISCLOSURES AND NOTICE OF INTERESTED PARTIES
             Case 2:21-cv-03786-FLA-JC Document 22 Filed 06/11/21 Page 3 of 3 Page ID #:273



                  1      7.    Kripke Enterprises (Defendant)
                  2
                  3 DATED: June 11, 2021             MITCHELL SILBERBERG & KNUPP LLP
                  4
                  5                                  By: /s/ Elaine K. Kim
                                                         Elaine K. Kim
                  6                                      Attorneys for Defendants
                                                         Sony Pictures Entertainment Inc., Sony
                  7                                      Pictures Television Inc., NBCUniversal
                                                         Media, LLC, and Kripke Enterprises
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                         3
13167990.1/47852-00005
                         DEFENDANTS’ CORPORATE DISCLOSURES AND NOTICE OF INTERESTED PARTIES
